Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,395,005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Based on the filing of the terminal disclaimer, the previous Double Patenting rejections are withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1-20 distinguish over the prior art is the inclusion of the limitation of cooperatively assembling a healthcare claim for reimbursement based upon data in said real-time charge capture-centralized conversation data as recited in combination with the limitations of the claims from which claim 8 depends.  As recited in combination, the packaged, threaded conversation which is then cooperatively assembled into a healthcare claim for reimbursement distinguishes over Brewer because although Brewer discloses applicability to health insurance (paragraph 0016), there is no disclosure in Brewer regarding how the threaded conversation that updates a property insurance claim file would be adapted to a healthcare insurance claim submitted for reimbursement.  Additionally, Kennedy, US Patent Application Publication No. 2007/0005402, discloses messaging between a provider entity and an insurance entity to formulate a healthcare claim but does not disclose message threading of real-time messaging that is then cooperatively assembled into a healthcare claim.  Therefore, it would not have been obvious to one of ordinary skill in the art to apply the claim assembly of Kennedy to the threaded conversation-based updating of an insurance claim file in Brewer. 
With regard to eligibility, while some of the recited limitations may fall into the Certain methods of Organizing Human Activity grouping of abstract ideas, such as communication information regarding a healthcare claim, the combination of elements integrates the abstract idea into a practical application. As described in the background of the specification, the combination of claimed features addresses technical challenges related to real-time communication between entities involved in the creation and submission of healthcare claims with a technical solution involving the claimed communication interfaces and secure connections that are established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626